DETAILED ACTION
This application is examined under the first inventor to file provisions of the AIA .
This office action is in response to RCE filed on 04/22/2021.
Claims 1-4, 6-10, 15-18, 20, 29-34 are pending of which claims 1 and 20 are independent claim, and claims 5, 11-14, 19, and 12-28 are canceled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-2, 4, 6, 15-16, 20, 29-30, 32-33 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by US. Pub. 20170111160 to Chen (hereinafter “Chen”).


Regarding claim 1: Chen discloses a method performed in a by a joint traffic direction scheduler of a base station (Chen in  paragraph [0134], where a base station ( in this case the primary cell) communications module may manage communications with other base station, and may include a controller or scheduler for controlling communications with UEs in cooperation with other base stations, for example, the base station communications module  may coordinate scheduling for transmissions to UEs for various interference mitigation techniques such as beamforming or joint transmission, and see paragraphs [0040-0041]) configured to coordinate time-division-duplexing (TDD) transmissions to be performed by multiple cells of a configuration group,  the method comprising: obtaining, by the joint traffic direction scheduler  TDD operation ( Chen, see paragraph[0087], in TDD,  a common GP region may be present with the two structures to accommodate UL/DL switching, UL timing advance, and the like) information from each of the cells of multiple cells(Chen,  see paragraph [0044], TDD operational information for each cell depends whether the component carriers  used for TDD are enhanced component carriers (eCCs) with different TTI length than other CCs, a shorter symbol duration may also be associated with increased subcarrier spacing, and a reduced TTI length, an eCC may utilize dynamic time division duplex (TDD) operation (i.e., it may switch directions from DL to UL operation for short bursts according to dynamic conditions); determining, by the joint traffic direction scheduler  and based on the obtained TDD operation information (Chen, see paragraph [0041], in order to schedule to transmit directional traffic in FDD, a paired of spectrum resource is used, i.e., one for downward direction and one for upward direction, and in order to schedule,  to transmit directional traffic in TDD, unpaired spectrum resource is used because a single spectrum resource can be used to switch between downward and upward direction when needed, and special subframes may be used to switch between DL and UL transmission), a transmission direction to be used by each of the cells during an upcoming period of time including one or more transmission time intervals (TTIs) of each cell (Chen, see paragraph [0053],  for both UL and DL TTIs that are within a subframe their directions of transmission may be dynamically scheduled by a base station, a UE may not be aware of whether an upcoming TTI is going to be an UL TTI or a DL TTI, for example, a UE or a base station may receive a grant and determine,  based on HARQ timing (for a DL grant) or UL scheduling timing (for an UL grant) that a subsequent TTI is an UL TTI, in some cases, a  UE  or a base station may receive explicit signaling of the transmission direction at a predetermined time period prior to a given TTI, and if a UE determines that a TTI is an UL TTI, based on either explicit or implicit signaling, a UE may refrain from monitoring during this TTI in order to conserve power (or, in some cases, it may the TTI to transmit UL data)  ); and indicating, by the joint traffic direction scheduler, to the cells the determined transmission direction to be used during the one or more TTIs (2017011160 see paragraph [0058], in an eIMTA (enhanced interference management and traffic adaptation) system, UL-DL configuration is dynamically changed as one of a method for improving traffic adaptation of a TDD system to actively support Dynamic UL-DL reconfiguration, each subframe (TTI)  is divided into a static subframe (SF) and a flexible SF depending on whether a duplex direction of the corresponding subframe may be changed, and the flexible SF means a subframe that the transmission direction may be changed depending on the need of the eNB, and for UE without the eIMTA capability , the SIB1 may provide the configuration for determining the transmission direction).

Regarding claim 2; Chen discloses the method of claim 1, wherein indicating the determined transmission direction comprises signaling that one or more predetermined TDD modes is to be used or is not to be used by one or more of the multiple cells (Chen, see paragraph [0053],  within a subframe UL/DL TTI  directions of transmission may be dynamically scheduled by a base station, a UE may not be aware of whether an upcoming TTI is going to be an UL TTI or a DL TTI, or a UE or a base station may receive a grant and determine, and based on HARQ timing (for a DL grant) or UL scheduling timing (for an UL grant) that a subsequent TTI is an UL TTI, or  in some cases, a  UE  or a base station may receive explicit signaling of the transmission direction at a predetermined time period prior to using a given TTI, and if a UE determines that a TTI is an UL TTI, based on either explicit or implicit signaling, a UE may refrain from monitoring during this TTI in order to conserve power (or, in some cases, it may the TTI to transmit UL data).   

Regarding claim 4. (Currently Amended) The method of claim 2, wherein the one or more predetermined TDD modes comprises: a fully dynamic TDD mode; or a hybrid dynamic TDD mode in which a scheduling restriction is imposed within a part of 2017011160 see paragraph [0058], multiple UEs with different capabilities may coexist within the same wireless communication system that uses multiple frame management configurations, that is, within the same cell, there may be some UEs  that are not aware of an adaptive subframe structure and other UEs that are aware of the adaptive subframe structure, different indications may be used to indicate multiple characteristics of a transmission, for example, a semi-static SIB1 indication may be read by a UE that does not have capabilities for enhanced interference mitigation and traffic adaptation (eIMTA) (i.e., a non-eIMTA UE), while a frame structure (the UL/DL subframe configuration) indicated by SIB1 may also provide a reference configuration for UL HARQ operation for eIMTA capable UEs, a dynamic eIMTA indication may be carried via an indicator (e.g., a 3-bit information field) in downlink control information (DCI), which can be updated periodically (e.g., on a per frame basis or according to another periodicity), and a semi-static DL HARQ reference configuration may also be used for eIMTA UEs and DL HARQ timing management ).  

Regarding claim 6; Chen discloses the method of claim 2, further comprising signaling a duration of the one or more predetermined TDD modes (Chen, see paragraph [0052],  a reduced or variable TTI duration to reduce latency between DL and UL transmissions, a low latency TTI may correspond to one LTE symbol period or approximately 71 microsecond for normal cyclic prefix (CP) and approximately 83 microsecond for extended CP, and other TTI lengths are possible (e.g., two LTE symbol periods, 1 slot, etc.), and in some reduced latency configurations, a subframe (e.g., an adaptive subframe) within the communication link may include both UL and DL regions).  

Regarding claim 15; Chen discloses the method of claim 1, further comprising one or more of the cells switching from a current time-division-duplex (TDD) mode to a new TDD mode based on the indication (Chen, see paragraph [0053],  for both UL and DL TTIs that are within a subframe their directions of transmission may be dynamically scheduled by a base station, a UE may not be aware of whether an upcoming TTI is going to be an UL TTI or a DL TTI, for example, a UE or a base station may receive a grant and determine,  based on HARQ timing (for a DL grant) or UL scheduling timing (for an UL grant) that a subsequent TTI is an UL TTI, in some cases, a  UE  or a base station may receive explicit signaling of the transmission direction at a predetermined time period prior to a given TTI, and if a UE determines that a TTI is an UL TTI, based on either explicit or implicit signaling, a UE may refrain from monitoring during this TTI in order to conserve power (or, in some cases, it may the TTI to transmit UL data).      ).  

Regarding claim 16; Chen discloses the method of claim 1, further comprising controlling the multiple cells to switch between a dynamic time-division-duplexing (TDD) mode and a static TDD mode, comprising: determining a direction of traffic to be Chen, see paragraph [0053],  for both UL and DL TTIs that are within a subframe their directions of transmission may be dynamically scheduled by a base station, a UE may not be aware of whether an upcoming TTI is going to be an UL TTI or a DL TTI, for example, a UE or a base station may receive a grant and determine,  based on HARQ timing (for a DL grant) or UL scheduling timing (for an UL grant) that a subsequent TTI is an UL TTI, in some cases, a  UE  or a base station may receive explicit signaling of the transmission direction at a predetermined time period prior to a given TTI, and if a UE determines that a TTI is an UL TTI, based on either explicit or implicit signaling, a UE may refrain from monitoring during this TTI in order to conserve power (or, in some cases, it may the TTI to transmit UL data).    ; and in response to determining that the direction of the traffic is not the same for each of the multiple cells during the one or more TTIs, controlling the multiple cells to operate according to a static TDD mode (Chen, see paragraph [0053],  within a subframe UL/DL TTI  directions of transmission may be dynamically scheduled by a base station, a UE may not be aware of whether an upcoming TTI is going to be an UL TTI or a DL TTI, or a UE or a base station may receive a grant and determine, and based on HARQ timing (for a DL grant) or UL scheduling timing (for an UL grant) that a subsequent TTI is an UL TTI, or  in some cases, a  UE  or a base station may receive explicit signaling of the transmission direction at a predetermined time period prior to using a given TTI, and if a UE determines that a TTI is an UL TTI, based on either explicit or implicit signaling, a UE may refrain from monitoring during this TTI in order to conserve power (or, in some cases, it may the TTI to transmit UL data).   

Regarding claim 20: Chen discloses an base station comprising a joint traffic direction scheduler configured to coordinate time-division-duplexing (TDD) transmissions for multiple cells of a coordination group,  (Chen, see paragraph0134], a base station communications module may manage communications with other base station, and may include a controller or scheduler for controlling communications with UEs in cooperation with other base stations, this cooperation forms a group that is managed by  a single base station. For example, the base station communications module 1235 may coordinate scheduling for transmissions to UEs  for various interference mitigation techniques such as  joint transmission), comprising: processing circuitry, memory, and at least one transceiver collectively configured to: obtain, by the processing circuitry of the joint traffic direction scheduler, TDD operation( Chen, see paragraph[0087], in TDD,  a common GP region may be present with the two structures to accommodate UL/DL switching, UL timing advance, and the like)  information from each of the cells; determine, by the processing circuitry and based on the obtained TDD operation information(Chen, see paragraph [0041], in order to schedule resources  to transmit directional traffic in FDD, a paired of spectrum resource is used, i.e., one for downward direction and one for upward direction, and in order to schedule resources   to transmit directional traffic in TDD, unpaired spectrum resource is used because a single spectrum resource can be used to switch between downward and upward direction when needed, and special subframes may be used to switch between DL and UL transmission), a transmission direction to be used by each of the cells during one or more transmission time intervals (TTIs) Chen, see paragraph [0053],  for both UL and DL TTIs that are within a subframe their directions of transmission may be dynamically scheduled by a base station, a UE may not be aware of whether an upcoming TTI is going to be an UL TTI or a DL TTI, for example, a UE or a base station may receive a grant and determine,  based on HARQ timing (for a DL grant) or UL scheduling timing (for an UL grant) that a subsequent TTI is an UL TTI, in some cases, a  UE  or a base station may receive explicit signaling of the transmission direction at a predetermined time period prior to a given TTI, and if a UE determines that a TTI is an UL TTI, based on either explicit or implicit signaling, a UE may refrain from monitoring during this TTI in order to conserve power (or, in some cases, it may the TTI to transmit UL data); and indicate, by the processing circuitry to the cells the determined transmission direction 2017011160 see paragraph [0058], in an eIMTA (enhanced interference management and traffic adaptation) system, UL-DL configuration is dynamically changed as one of a method for improving traffic adaptation of a TDD system to actively support Dynamic UL-DL reconfiguration, each subframe is divided into a static subframe (SF) and a flexible SF depending on whether a duplex direction of the corresponding subframe may be changed, and the flexible SF means a subframe that the transmission direction may be changed depending on the need of the eNB, and for UE without the eIMTA capability , the SIB1 may provide the configuration for determining the transmission direction.  

Regarding claim 29; Chen discloses the apparatus of claim 20, wherein determining the transmission direction to be used by each of the cells during the one or more TTIs comprises one or more of: detecting a buffer status change for one or more of the cells; detecting a buffer status for one or more of the cells; detecting a change of a ratio of downlink-to-uplink (DL:UL) traffic in one or more buffers; and detecting a change of a quality of service (QoS) type to be applied to traffic associated with one or more of the cells ( Chen, see paragraph[0017], adaptive subframe configuration may be associated with a transport block size (TB S) scaling parameter for at least one of a DL operation or an UL operation, and the TBS scaling parameter may be determined based at least in part on the adaptive subframe configuration, and the adaptive subframe configuration may be associated with a HARQ process that may be different from a set of HARQ processes associated with a DL subframe, a special subframe, or an UL subframe of the frame, and the adaptive subframe configuration may be associated with a first portion of a soft buffer that may be different from a second portion of the soft buffer associated with the UL/DL configuration). 

Regarding claim 30; Chen discloses the apparatus of claim 29, wherein determining the transmission direction comprises detecting the buffer status change, and detecting Chen, see paragraph[0041-0042], for TDD frame structures, each subframe may carry UL or DL traffic, and special subframes may be used to switch between DL and UL transmission and the period between special frames may determine the TDD DL-to-UL switch-point periodicity for the frame, and allocation of UL and DL subframes within radio frames may be symmetric or asymmetric and may be statically determined or may be reconfigured semi-statically,  use of TDD offers flexible deployments without requiring paired UL-DL spectrum resources). 
  
Regarding claim 32; Chen discloses the apparatus of claim 20, wherein the processing circuitry, memory, and at least one transceiver are further collectively configured to send a first mode selection signal to the cells to trigger the use of a dynamic TDD mode when all of the cells are to transmit data in the same TDD traffic direction during the one or more TTIs, else send a second mode selection signal to the cells to trigger the use of a static TDD mode when not all of the cells are to transmit data in the same TDD traffic direction during the one or more TTIs (Chen, see paragraph [0053],  for both UL and DL TTIs that are within a subframe their directions of transmission may be dynamically scheduled by a base station based on the number  traffic in the transmission  direction of the UE, a UE may not be aware of whether an upcoming TTI is going to be an UL TTI or a DL TTI, for example, a UE or a base station may receive a grant and determine,  based on HARQ timing (for a DL grant) or UL scheduling timing (for an UL grant) that a subsequent TTI is an UL TTI, in some cases, a  UE  or a base station may receive explicit signaling of the transmission direction at a predetermined time period prior to a given TTI, and if a UE determines that a TTI is an UL TTI, based on either explicit or implicit signaling, a UE may refrain from monitoring during this TTI in order to conserve power (or, in some cases, it may the TTI to transmit UL data).  

Regarding claim 33; Chen discloses the apparatus of claim 20, wherein the processing circuitry, memory, and at least one transceiver are further collectively configured to control the multiple cells to switch between a dynamic time-division-duplexing (TDD) mode and a static TDD mode, comprising: determining a direction of traffic to be scheduled for each of the multiple cells during one or more TTIs; in response to determining that the direction of the traffic is the same for each of the multiple cells during the one or more TTIs, controlling the multiple cells to operate according to a dynamic TDD mod (Chen, see paragraph [0053],  for both UL and DL TTIs that are within a subframe their directions of transmission may be dynamically scheduled by a base station, a UE may not be aware of whether an upcoming TTI is going to be an UL TTI or a DL TTI, for example, a UE or a base station may receive a grant and determine,  based on HARQ timing (for a DL grant) or UL scheduling timing (for an UL grant) that a subsequent TTI is an UL TTI, in some cases, a  UE  or a base station may receive explicit signaling of the transmission direction at a predetermined time period prior to a given TTI, and if a UE determines that a TTI is an UL TTI, based on either explicit or implicit signaling, a UE may refrain from monitoring during this TTI in order to conserve power (or, in some cases, it may the TTI to transmit UL data); and in response to determining that the direction of the traffic is not the same for each of the multiple cells during the one or more TTIs, controlling the multiple cells to operate according to a static TDD mode (Chen, see paragraph [0053],  when it is determined that the direction of the traffic is the same the UL/DL TTI of a subframe directions of transmission may be dynamically scheduled by a base station, a UE may not be aware of whether an upcoming TTI is going to be an UL TTI or a DL TTI, or a UE or a base station may receive a grant and determine, and based on HARQ timing (for a DL grant) or UL scheduling timing (for an UL grant) that a subsequent TTI is an UL TTI, or  in some cases, a  UE  or a base station may receive explicit signaling of the transmission direction at a predetermined time period prior to using a given TTI, and if a UE determines that a TTI is an UL TTI, based on either explicit or implicit signaling, a UE may refrain from monitoring during this TTI in order to conserve power (or, in some cases, it may the TTI to transmit UL data).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claim 3, 17-18, 31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20170111160 to Chen (hereinafter “Chen”) in view of US. Pub. 20170041119 to Ang (hereinafter “Ang”).


Regarding claim 3: Chen discloses obtaining TDD operation information from each of the cells. However, Chen does not explicitly teach the method of claim 2, wherein the one or more predetermined TDD modes indicates a predetermined ratio of downlink-to-uplink (DL: UL) transmissions to be used by the one or more of the multiple cells. However, Ang in the same or similar field of endeavor teaches the method of claim 2, wherein the one or more predetermined TDD modes indicates a predetermined ratio of downlink-to-uplink (DL:UL) transmissions to be used by the one or more of the multiple cells (Ang, see paragraph[0112], the number of UL/DL symbols or ratio information related to the desired/selected UL/DL ratio may be communicated within a message sent from the scheduling entity to the subordinate entities statically, dynamically or semi-dynamically, the message may be, for example, a Radio Resource Control (RRC) message or other L2 or L3 message).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine  (Ang; [0004]).

Regarding claim 17: Chen discloses obtaining TDD operation information from each of the cells. However, Chen does not explicitly teach the method of claim 16, further comprising configuring the static TDD mode for each of the multiple cells according to a fixed downlink-to-uplink (DL: UL) ratio. However, Ang in the same or similar field of endeavor teaches the method of claim 16, further comprising configuring the static TDD mode for each of the multiple cells according to a fixed downlink-to-uplink (DL:UL) ratio(Ang, see paragraph [0008], determining a desired ratio of uplink information to downlink information for a current subframe, configuring the configurable subframe structure to produce the current subframe having the desired ratio and communicating between the scheduling base station and the set of one or more UEs using the current subframe). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Ang into Chen’s system/method because it would allow integrating with other open standards using OFDMA.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to improving spectral efficiency, and thus offer improved service with lower costs (Ang; [0004]).

Regarding claim 18: Chen discloses obtaining TDD operation information from each of the cells. However, Chen does not explicitly teach the method of claim 17, further comprising adjusting the DL: UL ratio according to long-term traffic characteristics of a wireless communication network. However, Ang in the same or similar field of endeavor teaches the method of claim 17, further comprising adjusting the DL:UL ratio according to long-term traffic characteristics of a wireless communication network (Ang, see paragraph[0070], the number of UL/DL resources may be configured by a base station statically, or dynamically the number of resources (or new ratio information related to the desired/selected UL/DL ratio) may be transmitted within a message sent from the base station to the UE).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Ang into Chen’s system/method because it would allow integrating with other open standards using OFDMA.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to improving spectral efficiency, and thus offer improved service with lower costs (Ang; [0004]).

Regarding claim 31: Chen discloses obtaining TDD operation information from each of the cells. However, Chen does not explicitly teach the apparatus of claim 29, wherein determining the transmission direction comprises detecting the change of the ratio of downlink-to-uplink traffic, and the wherein the processing circuitry, memory, and at least one transceiver are further collectively configured to switch one or more TDD modes in response to the ratio crossing a threshold. However, Ang in the same or similar field of Ang, see paragraph[0070], the number of UL/DL resources may be configured by a base station statically, or dynamically the number of resources (or new ratio information related to the desired/selected UL/DL ratio) may be transmitted within a message sent from the base station to the UE). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Ang into Chen’s system/method because it would allow integrating with other open standards using OFDMA.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to improving spectral efficiency, and thus offer improved service with lower costs (Ang; [0004]).

Regarding claim 34: Ang discloses obtaining TDD operation information from each of the cells. However, Chen does not explicitly teach the apparatus of claim 33, wherein the processing circuitry, memory, and at least one transceiver are further collectively configured to configure the static TDD mode for each of the multiple cells according to a fixed downlink-to-uplink (DL:UL) ratio. However, Ang in the same or similar field of endeavor teaches the apparatus of claim 33, wherein the processing circuitry, memory, and at least one transceiver are further collectively configured to configure the static TDD mode for each of the multiple cells according to a fixed downlink-to-uplink (DL:UL) Ang, see paragraph [0008], determining a desired ratio of uplink information to downlink information for a current subframe, configuring the configurable subframe structure to produce the current subframe having the desired ratio and communicating between the scheduling base station and the set of one or more UEs using the current subframe).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Ang into Chen’s system/method because it would allow integrating with other open standards using OFDMA.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to improving spectral efficiency, and thus offer improved service with lower costs (Ang; [0004]).


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20170111160 to Chen (hereinafter “Chen”) in view of US. Pub. 20170134149 to Chini (hereinafter “Chini”).

Regarding claim 7: Chen discloses obtaining TDD operation information from each of the cells. However, Chen does not explicitly teach the method of claim 1, wherein indicating the determined transmission direction comprises signaling that a predetermined TDD mode is to start or stop. However, Chini in the same or similar field of endeavor teaches the method of claim 1, wherein indicating the determined transmission direction comprises signaling that a predetermined TDD mode is to start or stop (Chini, see paragraph [0036], a TDD controller is configured to control the transmit and receive time of the components of the PHY device, the TDD controller  can provide a control signal to the components of the PHY device  and indicates when the PHY device is to transmit, and the transmitter can use this control signal provided by the TDD controller to start and stop transmitting, the hybrid can use the control signal provided by the TDD controller to isolate the receive path of the PHY device, and the transmit path of the PHY device from the shielded or coaxial cable coupled to the remote Ethernet transceiver when the PHY device  is transmitting and receiving  ).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Chini into Chen’s system/method because it would allow time division duplexing (TDD) usage over the single pair of cables by taking turns, in time.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to offer a bidirectional communication over a single cable (Chini; [abstract]).

Regarding claim 8: Chen discloses obtaining TDD operation information from each of the cells. However, Chen does not explicitly teach the method of claim 7, further comprising configuring the predetermined TDD mode independent of the signaling that the predetermined TDD mode is to start or stop. However, Chini in the same or similar field of endeavor teaches the method of claim 7, further comprising configuring the predetermined TDD mode independent of the signaling that the predetermined TDD mode is to start or stop(Chini, see paragraph [0038],  during transmission of a  frame, the local Ethernet transceiver's transmission can begin with a Start Stream Delimiter (SSD), which contains a known sequence marking the start of the TDD frame, and the local Ethernet transceiver can further end its transmission with End of Stream Delimiter (ESD) , which contains a known sequence marking the end of the local Ethernet transceiver's transmission).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Chini into Chen’s system/method because it would allow time division duplexing (TDD) usage over the single pair of cables by taking turns, in time.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to offer a bidirectional communication over a single cable (Chini; [abstract]).


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20170111160 to Chen (hereinafter “Chen”) in view of US. Pub. 20140293843 to Papasakellarious (hereinafter “Papa”).


Regarding claim 9: Chen discloses obtaining TDD operation information from each of the cells. However, Chen does not explicitly teach the method of claim 1, wherein indicating the determined transmission direction comprises transmitting a bitmap for a set of upcoming TTIs indicating a transmission direction to be used by each the cells for each TTL. However, Papa in the same or similar field of endeavor teaches the method of claim 1, wherein indicating the determined transmission direction comprises Papa, see paragraph[0098],  all TTIs of a TDD-ULDL-Adapt transmission can be explicitly signaled by `Configure TDD-ULDL-Adapt`, for example, only TTIs indicated as having a DL direction (DL TTIs or special TTIs) in a conventional TDD UL-DL configuration can be considered and there is a maximum of four such TTIs common to all TDD UL-DL configurations (first/second/sixth/seventh DL TTIs as in Table 1 if TDD UL-DL configuration 0 is included) or five such TTIs common to all TDD UL-DL configurations (excluding TDD UL-DL configuration 0), and for a periodicity of P frames, a bitmap of 10P/4 or 10P/5 bits, respectively, can indicate the DL TTIs, where TDD-ULDL-Adapt is transmitted in each period of P frames).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Papa into Chen’s system/method because it would allow   TDD-ULDL-Adapt in a last frame of a TDD UL-DL configuration before adaptation.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to  avoid unnecessary attempts by a UE to decode TDD-ULDL-Adapt and determine a wrong DCI format because  a CRC test being falsely positive (Papa; [0097]).

Regarding claim 10: Chen discloses obtaining TDD operation information from each of the cells. However, Chen does not explicitly teach the method of claim 1, further comprising one or more of the cells determining scheduling details for its own operation during the one or more TTIs, wherein the scheduling details include one or more user Papa, see paragraph [0165], a TDD UL-DL configuration can be configured by higher-layer signaling and can be included in the information element `ConfigureTDD-ULDL-Adapt`, or  a TDD UL-DL configuration can be included in the DCI format performing the adaptation of a TDD UL-DL configuration. For example, if configuration is performed by a higher-layer signaling to be every 40 TTIs, a UE knows the TTI index for applying an adapted TDD UL-DL configuration, and if configuration uses a DCI format (possibly with a multi-TTI, or frame, granularity in order to not require many bits), a UE can be directly informed of a TTI to apply a new TDD UL-DL configuration). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Papa into Chen’s system/method because it would allow   TDD-ULDL-Adapt in a last frame of a TDD UL-DL configuration before adaptation.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to  avoid unnecessary attempts by a UE to decode TDD-ULDL-Adapt and determine a wrong DCI format because  a CRC test being falsely positive (Papa; [0097]).


Response to Arguments
Applicant's arguments filed 04/22/2021 have been fully considered but they are not persuasive. See below. 
 
  
Applicant argues that a method performed by a joint traffic direction scheduler of a base station configured to coordinate time-division-duplexing (TDD) transmissions for to be performed by multiple cells of a configuration group, the method comprising: obtaining, by the joint traffic direction scheduler, TDD operation information from each cell of the multiple cells; determining, by the joint traffic direction scheduler and based on the obtained TDD operation information, a transmission direction to be used by each cell during an upcoming period of time including one or more transmission time intervals (TTIs) of each cell; and indicating, by the joint traffic direction scheduler, to each cell the determined transmission direction to be used by that cell during the one or more TTIs. 

Examiner respectfully disagrees with applicant, the configuration of a device to use FDD or TDD where TTI is assigned, it is like telling the system to operate in frequency or in time digital duplex communication for the exchange of information between a base station and a UE. If the system is configured to use TDD, for bidirectional traffic a single resource is available, and switching this single resource to accommodate upward and downward traffic based on the need is performed and whether the resource is free at that time; and a special 
 
Applicant argues that with respect to the preamble of claim 1, the Office Action cites to Chen's paragraph [0134]. The Applicant understands the Office Action to be arguing that the "base station communications module 1235" of Chen discloses the recited "joint traffic direction scheduler." Chen's paragraph [0134] states that the "base station communications module 1235 may manage communications with other base station 105, and may include a controller or scheduler for controlling communications with UEs 115 in cooperation with other base stations 105." The Applicant notes that this portion does not disclose how the communications are managed or scheduled. 

Examiner respectfully disagrees with applicant because the claimed feature is cooperative communication where a primary base station performs the physical resource allocation for each base stations to communicate without interference (see paragraph 0134 of Chen). The claimed feature uses TDD, and TDD as disclosed in Chen paragraph [0044] may use eCC, and an eCC may utilize dynamic time division duplex (TDD) operation (i.e., it may switch directions from DL to UL operation for short bursts according to dynamic conditions, and normally TDD switches between upward communication and download communication for transmission since there is only a single resource allocated for communication in both directions.

Applicant argues that regarding the "obtaining" features of claim 1, the Office Action then cites to Chen's paragraph [0044] as disclosing that "TDD operation information for each cell depends whether the component carriers used to TDD are enhanced component carriers (eCCs) with different TTI lengths." In general, paragraph [0044] describes various aspects/capabilities of the eCCs described by Chen. However, paragraph [0044] does not disclose the actual "obtaining" TDD operation information by a joint traffic direction scheduler.

Examiner respectfully disagrees with applicant, a device configured for communication obtains the allocated resources for communication or identifies the resources allocated to it for communication, and if a device is not allocated a resource or does not know the resources allocated to it, as well known in the art, there is no communication. Paragraph 0044 discloses the allocated resource to a device that it is not an ordinary component carrier for it to be able to dynamically switch between uplink and downlink communication.

Applicant argues that a disclosure that an eCC may utilize dynamic TDD operation, for example, does not teach a joint traffic direction scheduler performing the specific operation of "obtaining ... TDD operation information" as recited in claim1, let alone obtaining TDD operation information "from each cell" of the "multiple cells of a configuration group." 

Examiner respectfully disagrees with applicant regarding the notion a joint traffic direction scheduler performing the specific operation of "obtaining ... TDD operation information", the joint operation does not lay on using TDD but joint operation is regarding the UL/DL configuration that may be identified based in part on reception of at least one of system information (SI), an enhanced interference management and traffic adaptation (eIMTA) indication, or a DL hybrid automatic repeat request (HARQ) reference configuration, or any combination thereof (see Chen paragraph 0012).

Applicant argues that the rejection of claim 1 be withdrawn and that claim 1 be allowed along with its dependent claims. Because independent claim 20 recites similar features, the Applicant respectfully requests the rejection of claim 20 and its dependent claims be withdrawn as well. 

Examiner respectfully disagrees with applicant because the rejection takes into consideration, how the claimed feature a base station communications module that may manage communications with other base station, and may include a controller or scheduler for controlling communications with UEs in cooperation with other base stations. The rejection of claim 1 and 20 and their dependents will not be changed.
 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                                                                                                                                                                                                                                /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476